Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6109148) in view of Parker (US 20160354917), in further view of Li (US 5916341).
Regarding Claim 1, Anderson teaches A connection tool (Fig. 1 removably mounted inner sleeve 16) comprising: a first fixing portion (Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) formed on a first end of the connection tool (Fig. 1 removably mounted inner sleeve 16), a second fixing portion (Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]) formed on a second end of the connection tool (Fig. 1 removably mounted inner sleeve 16); wherein the first fixing portion (Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) includes a first small-diameter hexagonal hole extending inward (Fig. 1 hexagonal bore containing removable hexagonal drive bit 18 through conventional biasable ball detent means on the flat planer hex surfaces [c. 2 l. 61-63] and [c.3 l.67 – c.3. l.2]).; wherein the second fixing portion (Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]) includes a second small-diameter hexagonal hole extending inward (Fig. 1 hexagonal bore containing removable hexagonal drive bit 20 through conventional biasable ball detent means on the flat planer hex surfaces [c. 2 l. 61-63] and [c.3 l.67 – c.3. l.2]).
Anderson does not teach wherein the first fixing portion includes a first large-diameter hexagonal hole, a first small-diameter hexagonal hole extending inward from the first large-diameter hexagonal hole, and a first engagement orifice defined on an outer wall of the first fixing portion proximate to the first large-diameter hexagonal hole and communicating with the first small-diameter hexagonal hole; wherein the second fixing portion includes a second large-diameter hexagonal hole, a second small-diameter hexagonal hole extending inward from the second large-diameter hexagonal hole, and a second engagement orifice defined on an outer wall of the second fixing portion proximate to the second large-diameter hexagonal hole and communicating with the second small-diameter hexagonal hole, wherein a diameter of the first large-diameter hexagonal hole is less than a diameter of the second large-diameter hexagonal hole.
Parker teaches a shaft 306 removably attached to a handle 304 with a plurality of heads 308 removably attached to the shaft 306 and the shaft 306 has two hex with the smaller diameter for a bit 306 and the larger to drive a bolt head. Parker further teaches wherein fixing portion (Fig. 3E 357 sockets) include a large-diameter hexagonal hole (Fig. 3E first socket 357a) and a small-diameter hexagonal hole (Fig. 3E second socket 357b) extending inward from the large-diameter hexagonal hole (Fig. 3E 357a) as well as a head 108 having two sockets 188 at its respective ends comprising a second socket 188b having a diameter less than the diameter of a first socket 188a (Fig. 1F annotated to show that the diameter of 188a is larger than the diameter of 188b [0063] “Each of the sockets 188a, 188b may be sized and configured to engage standard size fasteners and may be sized in the same or different units.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection tool (Fig. 1 removably mounted inner sleeve 16) of Anderson to have large-diameter hexagonal holes (Fig. 3E first socket 357a) leading to the first and second small-diameter hexagonal holes (Fig. 1 hexagonal bore containing removable hexagonal drive bit 18 through conventional biasable ball detent means on the flat planer hex surfaces [c. 2 l. 61-63] and [c.3 l.67 – c.3. l.2]), as taught by Parker, where the large-diameter hexagonal holes (Fig. 3E first socket 357a) have different diameters (Fig. 1F first and second socket 188a & 188b) resulting in a diameter of the first large-diameter hexagonal hole (Fig. 3E first socket 357a) being less than a diameter of the second large-diameter hexagonal hole (Fig. 3E first socket 357a), as taught by Parker, in order to increase the tool usage of the connection tool (Fig. 1 removably mounted inner sleeve 16) by having sockets sized to work with multiple different standard sizes.

    PNG
    media_image1.png
    549
    991
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Parker to include the first socket 357a and the second socket 357b of socket 357 of Parker with the first sockets having different diameters as shown annotated of sockets 188a and 188b to the hexagonal bores of sleeve 16 (Anderson) to lead from a larger first socket 357a with hexagonal bore with bit 20 larger than the hexagonal bore with bit 18 as taught by Parker to increase the tool usage by having a socket and bit engagement sized to work different standard sizes or units.
The combination does not teach a first engagement orifice defined on an outer wall of the first fixing portion proximate to the first large-diameter hexagonal hole and communicating with the first small-diameter hexagonal hole and a second engagement orifice defined on an outer wall of the second fixing portion proximate to the second large-diameter hexagonal hole and communicating with the second small-diameter hexagonal hole.
Li teaches a combination screwdriver with sockets and blades. Li further teaches an engagement orifice (Fig. 8 locating hole 312) defined on an outer wall of the fixing portion communicating with the diameter hexagonal hole (Fig. 8 hexagonal hole 34) (c. 2 l. 16-17 “locating hole 32 engageable with the locating ball 13 of the shank 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson-Parker to incorporate the teachings of Li to include the locating hole 32 engaging locating ball 13 of shank 11 in the hexagonal hole 34 Li to modify the existing ball detent means of Anderson on the second socket 357b (Parker) of the hexagonal bores of sleeve 16 (Anderson) to be a hole fully through as taught by the locating hole 32 to engage the biasable ball of bits 18 and 20 (Anderson) of the combination to provide an outlet for air when seating the tool heads for use.
The combination teaches wherein the connection tool (Fig. 1 removably mounted inner sleeve 16) is configured to drive two workpieces of different diameters (Fig. 1F annotated to show that diameter of 188a is larger than the 188b ‘917) by using the first large-diameter hexagonal hole (Fig. 3E first socket 357a ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) and the second large-diameter hexagonal hole (Fig. 3E first socket 357a ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]), and the first small-diameter hexagonal hole (Fig. 3E second socket 357b ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) and the second small-diameter hexagonal hole (Fig. 3E second socket 357b ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]) are connected with two drive tools (Fig. 1 pair of drive bits 18 and 20) which have a same diameter (Fig. 1 annotated to show that the hexagonal cross section of the bits 18 and 20 have the same diameter for they are interchangeable in sleeve 16); wherein a respective drive (Fig. 1 pair of drive bits 18 and 20) tool includes a ball (Fig. 1 [c. 2 l. 61-63] “a pair of drive bits 18 and 20 removably retained in place by conventional biasable ball detent means, with only balls shown on the flat planar hex surfaces.”) engaged on a middle section thereof, and the middle section of the respective drive tool is formed in a hexagon shape (Fig. 1 [c.3 l. 1-2] the hexagonal drive bits 18 or 20), such that when the respective drive tool (Fig. 1 [c.3 l. 1-2] the hexagonal drive bits 18 or 20) is received in the first small-diameter hexagonal hole (Fig. 3E second socket 357b ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) or the second small-diameter hexagonal hole (Fig. 3E second socket 357b ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]), the ball (Fig. 1 [c. 2 l. 61-63] “a pair of drive bits 18 and 20 removably retained in place by conventional biasable ball detent means, with only balls shown on the flat planar hex surfaces.”) of the respective drive tool (Fig. 1 [c.3 l. 1-2] the hexagonal drive bits 18 or 20) is engaged in the first small-diameter hexagonal hole (Fig. 3E second socket 357b ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) or the second small-diameter hexagonal hole (Fig. 3E second socket 357b ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]), thus connecting the respective drive tool (Fig. 1 [c.3 l. 1-2] the hexagonal drive bits 18 or 20) with the connection tool (Fig. 1 removably mounted inner sleeve 
    PNG
    media_image2.png
    493
    560
    media_image2.png
    Greyscale
16).




Regarding Claim 2, the combination teaches wherein the first small-diameter engagement orifice (Fig. 8 locating hole 312 ‘341 on Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) does not communicate (Fig. 1 shows a wall between the two hexagonal bores of sleeve 16 keeping the two locating holes from being able to be in communication) with the second small-diameter engagement orifice (Fig. 8 locating hole 312 ‘341 on Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]).

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 5 line 16-21 “Anderson does not disclose that the first fixing portion 20 of the present invention includes a first engagement orifice 23 defined on an outer wall of the first fixing portion 20 proximate to the first large-diameter hexagonal hole 21 of the present invention and communicating with the first small-diameter hexagonal hole 22 of the present invention; the second fixing portion 30 of the present invention includes a second large-diameter hexagonal hole 31 and a second small-diameter hexagonal hole 32 extending inward from the second large-diameter hexagonal hole 31,” and examiner replies that Anderson is not solely being used to represent the structure of claim 1, but is in combination with Parker and Li. 
Applicant argues on page 5 line 22-24 “Anderson does not disclose that a second engagement orifice 33 defined on an outer wall of the second fixing portion 30 proximate to the second large-diameter hexagonal hole 31 and communicating with the second small-diameter hexagonal hole 32,” and examiner replies that Anderson is not solely being used to represent the structure of claim 1, but is in combination with Parker and Li. 
Applicant argues on page 5 line 24-26 “wherein a diameter of the first large-diameter hexagonal hole 21 is less than a diameter of the second large-diameter hexagonal hole 31, and the first small-diameter engagement orifice 23 does not communicate with the second small-diameter engagement orifice 33,” and examiner replies that Anderson is not solely being used to represent the structure of claim 1, but is in combination with Parker and Li. 
Applicant argues on page 6 line 11-14 “Parker and Li do not disclose that the first fixing portion 20 of the present invention includes a first engagement orifice 23 defined on an outer wall of the first fixing portion 20 proximate to the first large-diameter hexagonal hole 21 of the present invention and communicating with the first small-diameter hexagonal hole 22 of the present invention,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. 
Applicant argues on page 6 line 14-16 “Parker and Li do not disclose that the second fixing portion 30 of the present invention includes a second large-diameter hexagonal hole 31 and a second small-diameter hexagonal hole 32 extending inward from the second large-diameter hexagonal hole 31,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. 
Applicant argues on page 6 line 17-21 “Parker and Li do not disclose that a second engagement orifice 33 defined on an outer wall of the second fixing portion 30 proximate to the second large-diameter hexagonal hole 31 and communicating with the second small-diameter hexagonal hole 32, wherein a diameter of the first large-diameter hexagonal hole 21 is less than a diameter of the second large-diameter hexagonal hole 31, and the first small-diameter engagement orifice 23 does not communicate with the second small-diameter engagement orifice 33,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. 
Applicant argues on page 7 line 10-12 “Parker and Li do not disclose that the connection tool of the present invention is configured to drive two workpieces of different diameters by using the first large-diameter hexagonal hole 21 and the second large-diameter hexagonal hole 31 of the present invention,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. The combination teaches the connection tool (Fig. 1 removably mounted inner sleeve 16) is configured to drive two workpieces of different diameters (Fig. 1F annotated to show that diameter of 188a is larger than the 188b ‘917) by using the first large-diameter hexagonal hole (Fig. 3E first socket 357a ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 18 [c.3 l.67 – c.3. l.2]) and the second large-diameter hexagonal hole (Fig. 3E first socket 357a ‘917 on Fig. 1 hexagonal bore containing hexagonal drive bit 20 [c.3 l.67 – c.3. l.2]). These two annotated sized diameters of 188a and 188b are capable of driving two work pieces of different diameters.
Applicant argues on page 7 line 12-15 “Parker and Li do not disclose a first engagement orifice 23 of the present invention is defined on an outer wall of the first fixing portion 20 proximate to the first large-diameter hexagonal hole 21 and communicating with the first small-diameter hexagonal hole 22,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. 
Applicant argues on page 7 line 15-18 “Parker and Li do not disclose a second engagement orifice 33 of the present invention is defined on an outer wall of the 
Applicant argues on page 7 line 19 “Parker and Li do not disclose wherein a respective drive tool of the present invention includes a ball 41 engaged on a middle section thereof,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. 
Applicant argues on page 7 line 20-24 “Parker and Li do not disclose the middle section of the respective drive tool of the present invention is formed in a hexagon shape, such that when the respective drive tool of the present invention is received in the first small-diameter hexagonal hole 22 or the second sma11-diameter hexagonal hole 32, the ball 41 of the respective drive tool is engaged in the first small-diameter hexagonal hole 22 or the second small-diameter hexagonal hole 32, thus connecting the respective drive tool with the connection tool,” and examiner replies that Park and Li is not solely being used to represent the structure of claim 1, but is in combination with Anderson. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        
/ALLAN D STEVENS/Primary Examiner, Art Unit 3736